Title: From Benjamin Franklin to Court de Gébelin, 7 May 1781
From: Franklin, Benjamin
To: Court de Gébelin, Antoine


Dear Sir,
Passy 7. May 1781.
I am glad the little Book prov’d acceptable.
It does not appear to me intended for a Grammar to teach the Language. It is rather what we call in English a Spelling Book, in which the only Method observ’d, is, to arrange the Words according to their Number of Syllables, placing those of one Syllable together, then those of two Syllables, and so on.— And it is to be observ’d, that Sa ki ma, for Instance is not three Words, but one Word of three Syllables; and the reason that Hyphens are not plac’d between the Syllables, is that the Printer had not enough of them.
As the Indians had no Letters, they had no Orthography. The Delaware Language being differently spelt from the Virginian, may not always arise from a Difference in the Languages; for as Strangers who learn the Language of an Indian Nation, finding no Orthography, are at Liberty in writing the Language to use such Compositions of Letters as they think will best produce the Sounds of the Words, I have observ’d that our Europeans of different Nations who learn the same Indian Language, form each his own Orthography according to the usual Sounds given to the Letters in his own Language. Thus the same Words of the Mohock Language written by an English—a French—and a German—Interpreter, often differ very much in the Spelling; and without knowing the usual Powers of the Letters in the Language of the Interpreter, one cannot come at the Pronounciation of the Indian Words. The Spelling Book in Question was I think written by a German.
You mention a Virginian Bible. Is it not the Bible of the Massachusetts Language, translated by Elliot, and printed in New England about the middle of the last Century? I know this Bible, but have never heard of one in the Virginian Language. Your Observations of the Similitude between many of the Words, and those of the ancient World are indeed very curious.
The Inscription which you find to be Phenician, is I think near Taunton (not Jannston as you write it). There is some Account of it in the old Philosophical Transactions. I have never been at the Place but shall be glad to see your Remarks on it.
The Compass appears to have been long known in China before it was known in Europe; unless we suppose it known to Homer, who makes the Prince, that lent Ships to Ulysses, boast that they had a spirit in them by whose Directions they could find their Way in a cloudy Day or the darkest Night. If any Phenicians arriv’d in America, I should rather think it was not by the Accident of a Storm, but in the Course of their long and adventurous Voyages; and that they coasted from Denmark and Norway over to Greenland, and down Southward by Newfoundland, Nova Scotia, &c. to New England, as the Danes themselves certainly did some Ages before Columbus.
Our New American Society will be happy in the Correspondence you mention; and when it is possible for me, I shall be glad to attend the Meetings of your Society, which I am sure must be very instructive.
With Great & sincere Esteem I have the honour to be &c &c
BF.
M. Court de Gebelin
